Citation Nr: 0017005	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-03 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1992.  His primary military specialty shown on his DD-214 was 
airlift aircraft maintenance technician.

The current appeal arose from a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO, in pertinent part, 
denied entitlement to service connection for impingement 
syndrome of the right shoulder with tendonitis.

The veteran provided testimony at a personal hearing held 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) at the RO in August 1999, of which a 
transcript is of record.  

The veteran thereafter sent copies of 1998 treatment records 
directly to the Board absent a waiver of initial RO 
consideration thereof pursuant to 38 C.F.R. § 20.1304(c) 
(1999).

The Board remanded the case to the RO for further development 
and adjudicative action in November 1999.  

In February 2000 the RO affirmed the denial of entitlement to 
service connection for impingement syndrome of the right 
shoulder with tendonitis.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired variously diagnosed disorder of the right shoulder 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired variously diagnosed disorder of the right shoulder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Well Grounded Claim: Criteria

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  

More recently, the United States Court of Appeals for 
Veterans Claims (the Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

Further, in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service...; (2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  

However, medical evidence is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 496-497.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Factual Background

A review of the service medical records discloses that they 
contain no evidence or findings of any right upper extremity 
symptomatology until late March 1981.  At that time the 
veteran reported with complaints of pain in both shoulders.  
There was pain in the subdeltoid area.  There had been no 
trauma.  There was tenderness over the subacromial bursa.  
The diagnostic impression was bursitis versus tendonitis.  

In late January 1991 the veteran reported with complaints of 
right arm pain of two weeks duration.  It was noted that he 
trained horses, repaired fences, coached basketball, and 
unloaded trucks when not at work.  He had pains shooting into 
the right elbow in the biceps.  There was no specific sports 
injury he was familiar with.  There was pain with the 
shoulder fully flexed and the head turned.  Cervical 
impingement versus muscle strain was suspected.  

In late March 1991 the veteran reported with complaints of 
right arm pain.  He had a full range of motion of the right 
shoulder but with pain on internal rotation and adduction.  
There was pain in the biceps muscle on supination and flexion 
of the arm.  The clinical assessment was possible tendonitis 
versus rotator cuff injury.  An early April 1991 special 
orthopedic examination report shows the veteran denied a 
history of trauma.  The examination resulted in a diagnosis 
of impingement syndrome with probable bicipital tendonitis.  
X-rays were reportedly negative for any abnormality.

An April 1991 physical therapy consultation report one day 
later shows the veteran had a five month history of anterior 
right shoulder pain.  He denied a history of known trauma.  
He reported that he was active in multiple sports including 
horse training and riding.  He first noted the pain while 
building a fence and using a large framing hammer.  On 
examination there was a positive impingement sign.  The 
clinical assessments were impingement syndrome and rotator 
cuff (subscapularis) tendonitis.  On a subsequent visit he 
said that the pain eased after medication, but returned.  He 
felt about 20 percent better.  Afterward he felt 30 percent 
better and related there had been a decrease in pain.

In early May there was noted slow but steady improvement.  
Toward mid-May the veteran felt he had had 50 percent 
improvement in his pain.  In late May he reported that while 
working on a car his shoulder was in a weird position and 
currently was painful.  Examination disclosed that he still 
had full active range of motion with some pain.  In early 
June he was reported to be holding steady.  

On the report of medical history portion of the September 
1992 retirement examination the veteran reported a history of 
arthritis, rheumatism, or bursitis; a bone, joint or other 
deformity; and painful or "trick" shoulder or elbow.  The 
attendant examiner recorded bursitis of the left shoulder not 
requiring treatment.  The September 1992 report of general 
medical examination for retirement shows the clinical 
evaluation of the upper extremities was normal.  There was no 
evidence or finding of any right upper extremity abnormality.  
A clinical record dated in late September shows the veteran 
had recurrent pain in the right shoulder secondary to 
impingement syndrome since 1991.

On VA examination in August 1997 the veteran reported a 
history of a torn rotator cuff and said he had injured his 
shoulder in 1989 and 1990 when moving equipment.  He reported 
having pain and stiffness in the right shoulder every morning 
and decreased strength in the right upper extremity.  He was 
right handed, and had given up sports like baseball due to 
his right shoulder problems.  He said he was unable to lift 
and hold 20 pounds.  He had exacerbations of the symptoms 
with repetitive motions such as flexion and extension or 
abduction and adduction of the right shoulder joint.  Such 
activities as hammering and spray painting caused 
exacerbations, and symptoms improved with rest.  He took 
Tylenol for his right shoulder problems.

On examination there was full range of motion.  There was no 
deformity or swelling of the shoulder joint.  There was no 
tenderness with palpation over the shoulder joint.  Strength 
was normal and 5+/5+ in the right upper extremity.  There was 
no evidence of pain or muscle hernia on examination.  The 
examiner diagnosed right shoulder arthralgia.  X-ray of the 
right shoulder was normal.  Functional loss due to pain was 
described as minimal.

In his VA Form 21-4138 of January 1998, the veteran stated 
that he had had right shoulder problems in and since service 
requiring pain killers, and since he had had stomach problems 
with that, he just had to endure the pain and stiffness.  He 
reported that he had had to eliminate activities and 
constrain his lifestyle due to the right shoulder problems 
and cited the inservice and postservice clinical notations.

The veteran provided a Substantive Appeal, a VA Form 9 in 
February, in which he reiterated his prior history of 
complaints and described that in January 1991 while pulling 
computer cable through a ceiling crawl space he felt a snap 
in the right shoulder.  He also has testified at length to 
the same and reported that he had had care since service for 
the same right shoulder problems as developed in service.

Treatment records from 1998 were received showing that in 
December the veteran was seen with right shoulder pain.  He 
had had similar complaints for several weeks to months.  He 
had hurt it in the distant past but reinjured it recently.  
He was said to have classic impingement-type pain and a 
positive impingement sign.   There was pain primarily with 
abduction and forward flexion but also on internal-external 
rotation.  X-rays were reportedly normal.  He declined use of 
anti-inflammatories because of ulcers.  The physician advised 
him that he was going to end up with a rotator cuff tear and 
need surgery if it kept up.  Another private notation in 
December 1998 was that the veteran had injured the right 
shoulder after a strain on lifting over head on a forklift.  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a chronic 
acquired variously diagnosed disorder of the right shoulder 
must be denied as not well grounded.


The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in August 1999, a transcript of 
which has been associated with the claims file.  He provided 
a detailed review of his right shoulder symptomatology in 
service, and problems therewith since service.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and current disability.  See 
Caluza, supra.

The record shows that the veteran has a current right 
shoulder disorder.  However, he has failed to provide medical 
evidence of a nexus between his current right shoulder 
disorder and military service.  There are no documented 
medical opinions or other competent evidence of record 
linking his current right shoulder disorder to right shoulder 
symptomatology reported in service.  

It is well to note the record shows that despite the 
veteran's complaints of right shoulder symptomatology for the 
most part during the one year period prior to separation, no 
chronic acquired disorder of the right shoulder was found 
when he underwent a comprehensive examination for retirement 
in September 1992.  He did complain of ongoing pain when 
examined at that time, and shortly thereafter.  The VA 
examination conducted five years after service disclosed no 
abnormal findings either on direct clinical inspection or on 
radiographic study.  While the examiner diagnosed arthralgia 
to account for the veteran's symptomatic complaints, such 
disorder was not linked to the veteran's period of service.

Moreover, the private medical documentation submitted by the 
veteran shows that in December 1998 he reported a clinical 
background of right shoulder pain from several weeks to 
months.  The medical examiner merely acknowledged that he had 
classic impingement-type pain and a positive impingement 
sign.  The forgoing diagnosis was related to the veteran 
having strained his shoulder lifting a 60 pound box overhead 
with a forklift proximate to his current appearance for 
examination.  
While a clinical history of a rotator cuff tear was noted, 
the current symptomatology was not related to anything of 
historical significance, but more immediately to recent 
strain of the right shoulder.

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's current right shoulder disorder and any alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The only evidence which relates the veteran's current right 
shoulder symptomatology to service is his own opinions and 
statements which will not suffice to well ground his claim.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's right shoulder 
disorder is related to a disease or injury incurred during 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).



The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed disorder of the right shoulder prior to 
submission of a well grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997).

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  

The representative cites to Part III, paragraph 1.03a and 
Part VI, paragraph 2.10f in support of the proposition that 
the RO must fully develop a claim prior to a determination of 
whether a claim is well grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.  

In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well-grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.





The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well-grounded claim, VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.  See Morton, supra.

The Board is not by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the provisions in M21-1, Part 
III, paragraph 1.03(a) and Part VI, paragraph 2.10(f) were 
rescinded.  It also noted that there are currently no 
exceptions to the rule that VA has no duty to assist the 
veteran absent a well grounded claim.

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for a chronic 
acquired variously diagnosed disorder of the right shoulder, 
VA has no duty to assist the veteran in developing his case 
on this issue.

As the veteran's claim of entitlement to service connection 
for a chronic acquired variously diagnosed disorder of the 
right shoulder is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed disorder of the right shoulder disorder, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



